Citation Nr: 1429531	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to September 23, 2010, and in excess of 50 percent from September 23, 2010, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1969. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD, evaluated at 30 percent disabling, effective from January 14, 2009.  The Veteran filed a Notice of Disagreement (NOD) in March 2010, contesting only the effective date for the grant of service connection.  In a July 2010 rating decision, the RO granted an effective date retroactive to January 14, 2008, for the grant of service connection for PTSD.  As a result of the July 2010 rating action, which assigns an effective date as of the date of receipt of the Veteran's original claim for PTSD, the issue concerning an earlier effective for the grant of service connection for PTSD has been fully resolved and is no longer a question or controversy for purposes of appellate review.  See Long v. Principi, 17 Vet. App. 555, 556-557 (2004) (per curiam) (explaining that the Court adopts the "case-or-controversy" limitations as to standing to appeal).

In August 2010, the Veteran filed a NOD with the 30 percent rating for PTSD (now effective from January 14, 2008), and the RO issued a Statement of the Case (SOC) in December 2010.  The Veteran filed his Substantive Appeal (VA Form 9) in January 2011.  By an October 2012 rating decision, the RO increased the Veteran's initial rating for the Veteran's PTSD from 30 percent to 50 percent disabling, effective from September 23, 2010.  As an appellant is generally presumed to be seeking the maximum benefit allowed by law and regulation, the claim for a higher initial rating as regards PTSD still remains a viable issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran has appealed the initial rating assigned for the service-connected PTSD following the grant of service connection for that condition.  In light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board has characterized the issue as one involving the propriety of the initial (staged) ratings assigned.

The Board remanded this claim to clarify the Veteran's request for a hearing in August 2013.  The Veteran responded and canceled his hearing request in October 2013, and the case was subsequently returned for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

From January 14, 2008, the Veteran's PTSD has been manifested by a level of impairment most closely approximating occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

From January 14, 2008, the criteria for a rating of 50 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an February 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

Additionally, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision. See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for PTSD.  

The Veteran's service-connected PTSD has been rated was in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2013) as 30 percent disabling from January 14, 2008, and as 50 percent disabling from September 23, 2010.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  

Turning to the evidence of record, VA and private treatment records dated from June 2007 indicate that the Veteran has received consistent treatment for his symptoms of PTSD and depression.  In a June 2007 VA treatment record, before the Veteran was diagnosed with PTSD, the treating clinician assigned the Veteran a GAF score of 50 based on his symptoms of major depressive disorder.  In July 2007, the treating clinician diagnosed the Veteran with anxiety disorder, not otherwise specified and assigned a GAF score of 60.  Then in December 2007 and March 2008 treatment records, the clinicians assigned GAF scores of 70-75 and noted the Veteran's diagnosis of major depressive disorder.  June and August 2008 treatment records indicate that the Veteran exhibited severe anxiety and severe depression.  The August 2008 treatment record also noted a diagnosis of PTSD for the first time.  

The Veteran's treating mental health practitioner submitted letters dated June and July 2008.  In both letters, Dr. M.A. indicated that the Veteran had been seen by the Austin PTSD Clinic since July 2007.  He also went on to describe the Veteran's symptoms associated with PTSD.  He discussed the Veteran's nightmares, flashbacks, anger, irritability, avoidance, and poor recall of details.  He also noted that the Veteran has heightened physiological arousal as a result of his time in Vietnam.  He also indicated that the Veteran has "significant symptoms of anxiety and depression, such as social anxieties, rumination, and anhedonia."  Finally, in the July 2007, Dr. M.A. also opined that the Veteran's symptoms were indicative of major depressive disorder and PTSD.  

Then, in December 2009, the Veteran was provided a VA examination to determine the severity of his PTSD symptoms and manifestations.  The Veteran reported re-experiencing his stressors in nightmares.  He described avoidant behavior, including avoiding movies that remind him of war; he also stated that he tries not to talk about his experience.  The Veteran also reported feeling uncomfortable in crowds and stated that when he goes to restaurants, he puts his back to the wall.  He told the examiner that when he has a clear physiological response to crowds: his heart rate increases and he feels a need to escape.  The Veteran also reported chronic sleep difficulty, significant stress in his relationship with his wife, and he described a hyper startle response to loud noises and hypervigilance.  The Veteran stated that his symptoms affect his occupation and his relationships with his family.  The examiner noted that, in addition to the PTSD symptoms, the Veteran exhibits symptoms of major depression, including persistently depressed mood, decreased interest level, difficulty with concentration and sleep, and lack of motivation.  

Upon examination, the examiner found that the Veteran's symptoms appeared to have affected his ability to hold a job for "many years."  The Veteran said he had 10 to 20 different jobs per year and ultimately worked as a welder, which was a job he held for 11 years.  He told the examiner that he consistently used sick leave "secondary to his PTSD symptoms."  The Veteran eventually retired due to a knee injury.  The examiner found no impairment of thought processes or communication, there was no evidence of delusions or hallucinations, and the Veteran's eye contact was good.  He denied suicidal ideation, intention, or plan.  The examiner found that the Veteran appeared to be capable of maintaining personal hygiene, he was oriented in all three spheres, he did not show signs of memory loss, and there were no obsessive or ritualistic behaviors.  The Veteran's speech was of a normal rate, volume, and clarity.  The Veteran described significant anxiety and depression.  Additionally, the Veteran reported chronic impairment of sleep.  The examiner diagnosed the Veteran with PTSD and major depressive disorder.  He assigned a GAF score of 55.  

In a January 2010 addendum, the examiner indicated that the Veteran's history suggests that there are deficiencies in his occupational functioning to the extent that he had to use all of his sick leave during his career because of his PTSD symptoms.  The examiner also noted the Veteran's difficulty in finding steady employment as a possible result of PTSD symptoms.  The examiner found that the Veteran's social functioning was "relatively intact to the extent that he has been able to sustain his marriage" despite "ups and downs that he attributes to PTSD."  

The Veteran was afforded another VA PTSD examination in September 2012.  The examiner noted the Veteran's PTSD and depressive disorder, not otherwise specified, diagnoses.  The examiner also noted that the Veteran has nicotine and alcohol dependence.  He opined that the Veteran's symptoms of PTSD include intrusive memories and nightmares, avoidance of topics involving his active duty, detachment from others, emotional numbing, avoidance of activities, hyper arousal, irritability, insomnia, and concentration problems.  The examiner went on to describe the symptoms that are attributable to depressive disorder, including depressed mood, loss of interest of activities he used to enjoy, anhedonia, insomnia, and morbid ideation.  The examiner found that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity, and he explained that it is not possible to differentiate what portion of the indicated level of occupational and social impairment is attributable to each diagnosis.  The examiner stated that the conditions are comorbid and the symptoms are overlapping, and therefore the impairments cannot be differentiated.  

The examiner discussed the Veteran's treatment history.  He is currently taking medication and has attended individual therapy, group therapy, and marital therapy.  The Veteran reported that he has experienced "minimal improvement" with his symptoms with treatments and therapy.  Specifically, he stated that he has had improvement with his sleep and anger with the medications.  He reported that his wife helps him to keep track and take his requisite medication.  The examiner assigned a GAF score of 55.  

The Veteran's wife also submitted a statement in February 2010.  In her letter, she described the Veteran's anxiety, night sweats, bad dreams, quick-temper, irritability, and depression over the years.  She stated that the Veteran has experienced panic attacks since returning from Vietnam, but that she and the Veteran did not know what they were until the his treating physician diagnosed them as panic attacks.  She reported that the Veteran does not make friends and does not open up to anyone.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods under consideration, the Veteran's PTSD is appropriately evaluated as 50 percent disabling.  From the time that the Veteran filed his claim, there are consistent VA treatment records showing that he has sought mental health treatment for his PTSD symptoms.  Indeed, the treatment records continually show that the Veteran has experienced PTSD symptoms that impact his daily life.  The Veteran reports symptoms of depression, disturbances in motivation and mood, difficulty in establishing and maintaining effective relationships, chronic sleep impairment, anxiety, irritability, hyperstartle response, hypervigilance, and avoidance of crowds.   The Veteran avoids thoughts, feelings, and conversations associated with his trauma; he also avoids activities, people, and places reminiscent of the trauma.  He is detached, has a markedly diminished interest in activities, and a restricted range of affect.  He also exhibits signs of increased arousal.  

The Board finds that these symptoms are similar to many of those contemplated by a 30 percent rating, while some symptoms are contemplated by a 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, panic attacks, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, given the frequency, severity, and duration of the symptoms described by the Veteran, his treating medical providers, and the VA examiners who conducted his VA examinations, he most nearly approximate a 50 percent rating for the entire appeal period as his PTSD causes occupational and social impairment with reduced reliability and productivity.  

In support of the 50 percent rating, the evidence shows that the Veteran had difficulty establishing and maintaining effective work and social relationships.  Indeed, the Veteran has reported that he isolates himself from contact with other people.  Nevertheless, he was able to maintain some social interactions with family members, including his wife.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships indicative of a 70 percent rating.  

Additionally, while the Veteran has shown deficiencies in some areas, the Board finds that the Veteran has not exhibited deficiencies in most areas indicative of a 70 percent rating.  The record has established that he has struggled with work and family relations as well as disturbances of mood and motivation.  Specifically, the Veteran has repeatedly asserted that he has no desire to do things he once enjoyed, such as hobbies.  However, the evidence has not shown deficiencies in thinking or mood due to sucidial ideation or obsessional rituals.  Examiners found no impairment of thought processes or communication, and there is no evidence of delusions or hallucinations

Furthermore, simply because the Veteran has a depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Rather, the Board notes that in regard to the Veteran's mood, his symptoms are more consistent with those associated with a 50 percent disability rating.  The Veteran has reported panic attacks, intrusive thoughts, and anxiety.  However, there is no evidence of incoherent speech, impaired impulse control, spatial disorientation, or near-continuous panic or depression that affects his ability to function independently that would be more consistent with a 70 percent rating.

In sum, the Board finds that at no point during the appeal period did the Veteran's symptoms most nearly approximate a 70 percent rating.  The evidence of record does not show that the Veteran has occupational and social impairment with deficiencies in most areas for a 70 percent disability rating.  Total occupational and social impairment, such that a 100 percent disability rating was also not warranted.  

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for PTSD contemplates his subjective complaints of depression, anxiety, and isolation, and sleep impairment, as well as his functional impairment.  Although the Veteran experienced depression, anxiety, nightmares, hyper startle, and avoidance of certain memories and thoughts, these symptoms were not found to impair him so severely as to prevent him from functioning.  Indeed, he continued to maintain social relationships with his family and was able to perform his activities of daily living and functioning.  Therefore, the Veteran's subjective complaints were included in the 50 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  The Board notes that the December 2009 VA examiner indicated that the Veteran had difficulty obtaining work after his period of active service.  He went on to explain that the Veteran's PTSD symptoms may have affected his ability to work, specifically because the Veteran had significant conflicts with coworkers and he used his sick days due to his PTSD symptoms.  However, the Veteran reported that he retired from his job due to knee replacement.  Therefore, while the Veteran may have had difficulty finding work, he did stay successfully employed for 11 years post-service.  Thus, it cannot be said that the Veteran is unemployable as a result of PTSD.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an initial rating of 50 percent, but no higher, for PTSD from Jaunaury 14, 2008, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


